 

Exhibit 10.4

 



Execution Version

 

INDEMNITY AGREEMENT

 

THIS INDEMNITY AGREEMENT (this “Agreement”) is made as of February 7, 2019, by
and between RMG Acquisition Corp., a Delaware corporation (the “Company”), and
Robert S. Mancini (“Indemnitee”).

 

RECITALS

 

WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors, officers or in other capacities unless
they are provided with adequate protection through insurance or adequate
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of such corporations;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities. Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions. At the same time, directors,
officers and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself. The Amended and
Restated Certificate of Incorporation (the “Charter”) and the Bylaws (the
“Bylaws”) of the Company require indemnification of the officers and directors
of the Company. Indemnitee may also be entitled to indemnification pursuant to
applicable provisions of the Delaware General Corporation Law (“DGCL”). The
Charter, Bylaws and the DGCL expressly provide that the indemnification
provisions set forth therein are not exclusive, and thereby contemplate that
contracts may be entered into between the Company and members of the Board,
officers and other persons with respect to indemnification, hold harmless,
exoneration, advancement and reimbursement rights;

 

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons;

 

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future;

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, hold harmless, exonerate and to advance
expenses on behalf of, such persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Company free
from undue concern that they will not be so protected against liabilities;

 

WHEREAS, this Agreement is a supplement to and in furtherance of the Charter and
Bylaws of the Company and any resolutions adopted pursuant thereto, and shall
not be deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder;

 

 

 

 

WHEREAS, Indemnitee may not be willing to serve as an officer or director,
advisor or in another capacity without adequate protection, and the Company
desires Indemnitee to serve in such capacity. Indemnitee is willing to serve,
continue to serve and to take on additional service for or on behalf of the
Company on the condition that Indemnitee be so indemnified; and

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein and subject to the provisions of the letter agreement dated as of
February 7, 2019, between the Company and the Indemnitee, the Company and
Indemnitee do hereby covenant and agree as follows:

 

TERMS AND CONDITIONS

 

Article I.
Services to the Company

 

In consideration of the Company’s covenants and obligations
hereunder, Indemnitee will serve or continue to serve as an officer, director,
advisor, key employee or any other capacity of the Company, as applicable, for
so long as Indemnitee is duly elected or appointed or retained or until
Indemnitee tenders Indemnitee’s resignation or until Indemnitee is removed. The
foregoing notwithstanding, this Agreement shall continue in full force and
effect after Indemnitee has ceased to serve as a director, officer, advisor, key
employee or in any other capacity of the Company, as provided in Article XVII.
This Agreement, however, shall not impose any obligation on Indemnitee or the
Company to continue Indemnitee’s service to the Company beyond any period
otherwise required by law or by other agreements or commitments of the parties,
if any.

 

Article II.
Definitions

 

As used in this Agreement:

 

(a)          References to “agent” shall mean any person who is or was a
director, officer or employee of the Company or a subsidiary of the Company or
other person authorized by the Company to act for the Company, to include such
person serving in such capacity as a director, officer, employee, fiduciary or
other official of another corporation, partnership, limited liability company,
joint venture, trust or other enterprise at the request of, for the convenience
of, or to represent the interests of the Company or a subsidiary of the Company.

 

(b)          The terms “Beneficial Owner” and “Beneficial Ownership” shall have
the meanings set forth in Rule 13d-3 promulgated under the Exchange Act (as
defined below) as in effect on the date hereof.

 

(c)          A “Change in Control” shall be deemed to occur upon the earliest to
occur after the date of this Agreement of any of the following events:

 

 2 

 

 

(i)          Acquisition of Stock by Third Party. Other than an affiliate of RMG
Sponsor, LLC, a Delaware limited liability company (“RMG Sponsor”), any Person
(as defined below) is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company representing fifteen percent (15%) or more of the
combined voting power of the Company’s then outstanding securities entitled to
vote generally in the election of directors, unless (1) the change in the
relative Beneficial Ownership of the Company’s securities by any Person results
solely from a reduction in the aggregate number of outstanding shares of
securities entitled to vote generally in the election of directors, or (2) such
acquisition was approved in advance by the Continuing Directors (as defined
below) and such acquisition would not constitute a Change in Control under part
(iii) of this definition;

 

(ii)         Change in Board of Directors. Individuals who, as of the date
hereof, constitute the Board, and any new director whose election by the Board
or nomination for election by the Company’s stockholders was approved by a vote
of at least two thirds of the directors then still in office who were directors
on the date hereof or whose election for nomination for election was previously
so approved (collectively, the “Continuing Directors”), cease for any reason to
constitute at least a majority of the members of the Board;

 

(iii)        Corporate Transactions. The effective date of a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses (a
“Business Combination”), in each case, unless, following such Business
Combination: (1) all or substantially all of the individuals and entities who
were the Beneficial Owners of securities entitled to vote generally in the
election of directors immediately prior to such Business Combination
beneficially own, directly or indirectly, more than fifty-one percent (51%) of
the combined voting power of the then outstanding securities of the Company
entitled to vote generally in the election of directors resulting from such
Business Combination (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more Subsidiaries (as defined
below)) in substantially the same proportions as their ownership immediately
prior to such Business Combination, of the securities entitled to vote generally
in the election of directors; (2) other than an affiliate of RMG Sponsor, no
Person (excluding any corporation resulting from such Business Combination) is
the Beneficial Owner, directly or indirectly, of fifteen percent (15%) or more
of the combined voting power of the then outstanding securities entitled to vote
generally in the election of directors of the surviving corporation except to
the extent that such ownership existed prior to the Business Combination; and
(3) at least a majority of the Board of Directors of the corporation resulting
from such Business Combination were Continuing Directors at the time of the
execution of the initial agreement, or of the action of the Board of Directors,
providing for such Business Combination;

 

(iv)        Liquidation. The approval by the stockholders of the Company of a
complete liquidation of the Company or an agreement or series of agreements for
the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than factoring the Company’s current receivables or
escrows due (or, if such stockholder approval is not required, the decision by
the Board to proceed with such a liquidation, sale, or disposition in one
transaction or a series of related transactions); or

 

(v)         Other Events. There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A (or any successor rule) (or a response to any similar item on any
similar schedule or form) promulgated under the Exchange Act (as defined below),
whether or not the Company is then subject to such reporting requirement.

 

 3 

 

 

(d)          “Corporate Status” describes the status of a person who is or was a
director, officer, trustee, general partner, manager, managing member,
fiduciary, employee or agent of the Company or of any other Enterprise (as
defined below) which such person is or was serving at the request of the
Company.

 

(e)          “Delaware Court” shall mean the Court of Chancery of the State of
Delaware.

 

(f)          “Disinterested Director” shall mean a director of the Company who
is not and was not a party to the Proceeding (as defined below) in respect of
which indemnification is sought by Indemnitee.

 

(g)          “Enterprise” shall mean the Company and any other corporation,
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger to which the Company (or any of its wholly owned
subsidiaries) is a party, limited liability company, partnership, joint venture,
trust, employee benefit plan or other enterprise of which Indemnitee is or was
serving at the request of the Company as a director, officer, trustee, general
partner, manager, managing member, fiduciary, employee or agent.

 

(h)          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

(i)          “Expenses” shall include all direct and indirect costs, fees and
expenses of any type or nature whatsoever, including, without limitation, all
reasonable attorneys’ fees and costs, retainers, court costs, transcript costs,
fees of experts, witness fees, travel expenses, fees of private investigators
and professional advisors, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, fax transmission charges,
secretarial services and all other disbursements, obligations or expenses in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, settlement or appeal of,
or otherwise participating in, a Proceeding (as defined below), including
reasonable compensation for time spent by Indemnitee for which he or she is not
otherwise compensated by the Company or any third party. Expenses also shall
include Expenses incurred in connection with any appeal resulting from any
Proceeding (as defined below), including without limitation the principal,
premium, security for, and other costs relating to any cost bond, supersede as
bond, or other appeal bond or its equivalent. “Expenses,” however, shall not
include amounts paid in settlement by Indemnitee or the amount of judgments or
fines against Indemnitee.

 

(j)          References to “fines” shall include any excise tax assessed on
Indemnitee with respect to any employee benefit plan; references to “serving at
the request of the Company” shall include any service as a director, officer,
employee, agent or fiduciary of the Company which imposes duties on, or involves
services by, such director, officer, employee, agent or fiduciary with respect
to an employee benefit plan, its participants or beneficiaries; and if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in the best interests of the participants and beneficiaries of an employee
benefit plan, Indemnitee shall be deemed to have acted in a manner “not opposed
to the best interests of the Company” as referred to in this Agreement.

 

 4 

 

 

(k)          “Independent Counsel” shall mean a law firm or a member of a law
firm with significant experience in matters of corporation law and that neither
presently is, nor in the past five years has been, retained to represent:
(i) the Company or Indemnitee in any matter material to either such party (other
than with respect to matters concerning Indemnitee under this Agreement, or of
other indemnitees under similar indemnification agreements); or (ii) any other
party to the Proceeding (as defined below) giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

 

(l)          The term “Person” shall have the meaning as set forth in
Sections 13(d) and 14(d) of the Exchange Act as in effect on the date hereof;
provided, however, that “Person” shall exclude: (i) the Company; (ii) any
Subsidiaries (as defined below) of the Company; (iii) any employment benefit
plan of the Company or of a Subsidiary (as defined below) of the Company or of
any corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company; and (iv) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or of a Subsidiary (as defined below) of
the Company or of a corporation owned directly or indirectly by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company.

 

(m)          The term “Proceeding” shall include any threatened, pending or
completed action, suit, arbitration, mediation, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing or any other actual,
threatened or completed proceeding, whether brought in the right of the Company
or otherwise and whether of a civil (including intentional or unintentional tort
claims), criminal, administrative or investigative or related nature, in which
Indemnitee was, is, will or might be involved as a party or otherwise by reason
of the fact that Indemnitee is or was a director or officer of the Company, by
reason of any action (or failure to act) taken by Indemnitee or of any action
(or failure to act) on Indemnitee’s part while acting as a director or officer
of the Company, or by reason of the fact that Indemnitee is or was serving at
the request of the Company as a director, officer, trustee, general partner,
manager, managing member, fiduciary, employee or agent of any other Enterprise,
in each case whether or not serving in such capacity at the time any liability
or expense is incurred for which indemnification, reimbursement, or advancement
of expenses can be provided under this Agreement.

 

(n)          The term “Subsidiary,” with respect to any Person, shall mean any
corporation, limited liability company, partnership, joint venture, trust or
other entity of which a majority of the voting power of the voting equity
securities or equity interest is owned, directly or indirectly, by that Person.

 

Article III.
Indemnity in Third-Party Proceedings

 

To the fullest extent permitted by applicable law, the Company shall indemnify,
hold harmless and exonerate Indemnitee in accordance with the provisions of this
Article III if Indemnitee was, is, or is threatened to be made, a party to or a
participant (as a witness, deponent or otherwise) in any Proceeding, other than
a Proceeding by or in the right of the Company to procure a judgment in its
favor by reason of Indemnitee’s Corporate Status. Pursuant to this Article III,
Indemnitee shall be indemnified, held harmless and exonerated against all
Expenses, judgments, liabilities, fines, penalties and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, judgments, fines,
penalties and amounts paid in settlement) actually, and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with such Proceeding or any
claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner he or she reasonably believed to be in or not opposed to the best
interests of the Company and, in the case of a criminal Proceeding, had no
reasonable cause to believe that Indemnitee’s conduct was unlawful.

 

 5 

 

 

Article IV.
Indemnity in Proceedings by or in the Right of the Company

 

To the fullest extent permitted by applicable law, the Company shall indemnify,
hold harmless and exonerate Indemnitee in accordance with the provisions of this
Article IV if Indemnitee was, is, or is threatened to be made, a party to or a
participant (as a witness, deponent or otherwise) in any Proceeding by or in the
right of the Company to procure a judgment in its favor by reason of
Indemnitee’s Corporate Status. Pursuant to this Article IV, Indemnitee shall be
indemnified, held harmless and exonerated against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Proceeding or any claim, issue or matter therein, if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company. No indemnification, hold harmless
or exoneration for Expenses shall be made under this Article IV in respect of
any claim, issue or matter as to which Indemnitee shall have been finally
adjudged by a court to be liable to the Company, unless and only to the extent
that any court in which the Proceeding was brought or the Delaware Court shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnification, to be held harmless or to exoneration.

 

Article V.
Indemnification for the Expenses of a Party who is Wholly or Partly Successful

 

Notwithstanding any other provisions of this Agreement except for Article XXVII,
to the extent that Indemnitee was or is, by reason of Indemnitee’s Corporate
Status, a party to (or a participant in) and is successful, on the merits or
otherwise, in any Proceeding or in defense of any claim, issue or matter
therein, in whole or in part, the Company shall, to the fullest extent permitted
by applicable law, indemnify, hold harmless and exonerate Indemnitee against all
Expenses actually and reasonably incurred by Indemnitee in connection therewith.
If Indemnitee is not wholly successful in such Proceeding but is successful, on
the merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall, to the fullest extent permitted
by applicable law, indemnify, hold harmless and exonerate Indemnitee against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with each successfully resolved claim, issue or matter. If
Indemnitee is not wholly successful in such Proceeding, the Company also shall,
to the fullest extent permitted by applicable law, indemnify, hold harmless and
exonerate Indemnitee against all Expenses reasonably incurred in connection with
a claim, issue or matter related to any claim, issue, or matter on which
Indemnitee was successful. For purposes of this Article and without limitation,
the termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

 

 6 

 

 

Article VI.
Indemnification for Expenses of a Witness

 

Notwithstanding any other provision of this Agreement except for Article XXVII,
to the extent that Indemnitee is, by reason of Indemnitee’s Corporate Status, a
witness or deponent in any Proceeding to which Indemnitee was or is not a party
or threatened to be made a party, Indemnitee shall, to the fullest extent
permitted by applicable law, be indemnified, held harmless and exonerated
against all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith.

 

Article VII.
Additional Indemnification, Hold Harmless and
Exoneration Rights

 

Notwithstanding any limitation in Articles III, IV, or V, except for
Article XXVII, the Company shall, to the fullest extent permitted by applicable
law, indemnify, hold harmless and exonerate Indemnitee if Indemnitee is a party
to or threatened to be made a party to any Proceeding (including a Proceeding by
or in the right of the Company to procure a judgment in its favor) against all
Expenses, judgments, fines, penalties and amounts paid in settlement (including
all interest, assessments and other charges paid or payable in connection with
or in respect of such Expenses, judgments, fines, penalties and amounts paid in
settlement) actually and reasonably incurred by Indemnitee in connection with
the Proceeding. No indemnification, hold harmless or exoneration rights shall be
available under this Article VII on account of Indemnitee’s conduct which
constitutes a breach of Indemnitee’s duty of loyalty to the Company or its
stockholders or is an act or omission not in good faith or which involves
intentional misconduct or a knowing violation of the law.

 

Article VIII.
Contribution in the Event of Joint Liability

 

(a)          To the fullest extent permissible under applicable law, if the
indemnification, hold harmless and/or exoneration rights provided for in this
Agreement are unavailable to Indemnitee in whole or in part for any reason
whatsoever, the Company, in lieu of indemnifying, holding harmless or
exonerating Indemnitee, shall pay, in the first instance, the entire amount
incurred by Indemnitee, whether for judgments, liabilities, fines, penalties,
amounts paid or to be paid in settlement and/or for Expenses, in connection with
any Proceeding without requiring Indemnitee to contribute to such payment, and
the Company hereby waives and relinquishes any right of contribution it may have
at any time against Indemnitee.

 

(b)          The Company shall not enter into any settlement of any Proceeding
in which the Company is jointly liable with Indemnitee (or would be if joined in
such Proceeding) unless such settlement provides for a full and final release of
all claims asserted against Indemnitee.

 

(c)          The Company hereby agrees to fully indemnify, hold harmless and
exonerate Indemnitee from any claims for contribution which may be brought by
officers, directors or employees of the Company other than Indemnitee who may be
jointly liable with Indemnitee.

 

 7 

 

 

Article IX.
Exclusions

 

Notwithstanding any provision in this Agreement, the Company shall not be
obligated under this Agreement to make any indemnification, advance expenses,
hold harmless or exoneration payment in connection with any claim made against
Indemnitee:

 

(a)          for which payment has actually been received by or on behalf of
Indemnitee under any insurance policy or other indemnity or advancement
provision, except with respect to any excess beyond the amount actually received
under any insurance policy, contract, agreement, other indemnity or advancement
provision or otherwise;

 

(b)          for an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Exchange Act (or any successor rule) or similar
provisions of state statutory law or common law; or

 

(c)          except as otherwise provided in Article XIV(f) to Article XIV(g)
hereof, prior to a Change in Control, in connection with any Proceeding (or any
part of any Proceeding) initiated by Indemnitee, including any Proceeding (or
any part of any Proceeding) initiated by Indemnitee against the Company or its
directors, officers, employees or other indemnitees, unless (i) the Board
authorized the Proceeding (or any part of any Proceeding) prior to its
initiation or (ii) the Company provides the indemnification, hold harmless or
exoneration payment, in its sole discretion, pursuant to the powers vested in
the Company under applicable law. Indemnitee shall seek payments or advances
from the Company only to the extent that such payments or advances are
unavailable from any insurance policy of the Company covering Indemnitee.

 

Article X.
Advances of Expenses; Defense of Claim

 

(a)          Notwithstanding any provision of this Agreement to the contrary,
except for Article XXVII, and to the fullest extent not prohibited by applicable
law, the Company shall pay the Expenses incurred by Indemnitee (or reasonably
expected by Indemnitee to be incurred by Indemnitee within three months) in
connection with any Proceeding within ten (10) days after the receipt by the
Company of a statement or statements requesting such advances from time to time,
prior to the final disposition of any Proceeding. Advances shall, to the fullest
extent permitted by law, be unsecured and interest free. Advances shall, to the
fullest extent permitted by law, be made without regard to Indemnitee’s ability
to repay the Expenses and without regard to Indemnitee’s ultimate entitlement to
be indemnified, held harmless or exonerated under the other provisions of this
Agreement. Advances shall include any and all reasonable Expenses incurred
pursuing a Proceeding to enforce this right of advancement, including Expenses
incurred preparing and forwarding statements to the Company to support the
advances claimed. To the fullest extent required by applicable law, such
payments of Expenses in advance of the final disposition of the Proceeding shall
be made only upon the Company’s receipt of an undertaking, by or on behalf of
Indemnitee, to repay the advanced amounts to the extent that it is ultimately
determined that Indemnitee is not entitled to be indemnified, held harmless or
exonerated by the Company under the provisions of this Agreement, the Charter,
the Bylaws of the Company, applicable law or otherwise. This Article X(a) shall
not apply to any claim made by Indemnitee for which an indemnification, hold
harmless or exoneration payment is excluded pursuant to Article IX.

 

 8 

 

 

(b)          The Company will be entitled to participate in the Proceeding at
its own expense.

 

(c)          The Company shall not settle any action, claim or Proceeding (in
whole or in part) which would impose any Expense, judgment, fine, penalty or
limitation on Indemnitee without Indemnitee’s prior written consent.

 

Article XI.
Procedure for Notification and Application for Indemnification

 

(a)          Indemnitee agrees to notify promptly the Company in writing upon
being served with any summons, citation, subpoena, complaint, indictment,
information or other document relating to any Proceeding, claim, issue or matter
therein which may be subject to indemnification, hold harmless or exoneration
rights, or advancement of Expenses covered hereunder. The failure of Indemnitee
to so notify the Company shall not relieve the Company of any obligation which
it may have to Indemnitee under this Agreement, or otherwise.

 

(b)          Indemnitee may deliver to the Company a written application to
indemnify, hold harmless or exonerate Indemnitee in accordance with this
Agreement. Such application(s) may be delivered from time to time and at such
time(s) as Indemnitee deems appropriate in his or her sole discretion. Following
such a written application for indemnification by Indemnitee, Indemnitee’s
entitlement to indemnification shall be determined according to Article XII(a)
of this Agreement.

 

Article XII.
Procedure upon Application for Indemnification

 

(a)          A determination, if required by applicable law, with respect to
Indemnitee’s entitlement to indemnification shall be made in the specific case
by one of the following methods, which shall be at the election of Indemnitee:
(i) by a majority vote of the Disinterested Directors, even though less than a
quorum of the Board, (ii) by a committee of such directors designated by
majority vote of such directors, (iii) if there are no Disinterested Directors
or if such directors so direct, by Independent Counsel in a written opinion to
the Board, a copy of which shall be delivered to Indemnitee, or (iv) by vote of
the stockholders. The Company promptly will advise Indemnitee in writing with
respect to any determination that Indemnitee is or is not entitled to
indemnification, including a description of any reason or basis for which
indemnification has been denied. If it is so determined that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within ten (10)
days after such determination. Indemnitee shall reasonably cooperate with the
person, persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or Expenses (including reasonable attorneys’ fees and disbursements)
incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the Company
hereby agrees to indemnify and to hold Indemnitee harmless therefrom.

 

 9 

 

 

(b)          In the event the determination of entitlement to indemnification is
to be made by Independent Counsel pursuant to Article XII(a) hereof, the
Independent Counsel shall be selected as provided in this Article XII(b). The
Independent Counsel shall be selected by Indemnitee (unless Indemnitee shall
request that such selection be made by the Board), and Indemnitee shall give
written notice to the Company advising it of the identity of the Independent
Counsel so selected and certifying that the Independent Counsel so selected
meets the requirements of “Independent Counsel” as defined in Article II of this
Agreement. If the Independent Counsel is selected by the Board, the Company
shall give written notice to Indemnitee advising Indemnitee of the identity of
the Independent Counsel so selected and certifying that the Independent Counsel
so selected meets the requirements of “Independent Counsel” as defined in
Article II of this Agreement. In either event, Indemnitee or the Company, as the
case may be, may, within ten (10) days after such written notice of selection
shall have been received, deliver to the Company or to Indemnitee, as the case
may be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Article II of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Independent Counsel. If such
written objection is so made and substantiated, the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court of competent jurisdiction has determined that such
objection is without merit. If, within twenty (20) days after submission by
Indemnitee of a written request for indemnification pursuant to Article XI(b)
hereof, no Independent Counsel shall have been selected and not objected to,
either the Company or Indemnitee may petition the Delaware Court for resolution
of any objection which shall have been made by the Company or Indemnitee to the
other’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the Delaware Court, and the person
with respect to whom all objections are so resolved or the person so appointed
shall act as Independent Counsel under Article XII(a) hereof. Upon the due
commencement of any judicial proceeding or arbitration pursuant to Article
XII(a) of this Agreement, Independent Counsel shall be discharged and relieved
of any further responsibility in such capacity (subject to the applicable
standards of professional conduct then prevailing).

 

(c)          The Company agrees to pay the reasonable fees and expenses of
Independent Counsel and to fully indemnify and hold harmless such Independent
Counsel against any and all Expenses, claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.

 

Article XIII.
Presumptions and Effect of Certain Proceedings

 

(a)          In making a determination with respect to entitlement to
indemnification hereunder, the person, persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Article XI(b) of this Agreement, and the Company shall have the
burden of proof to overcome that presumption in connection with the making by
any person, persons or entity of any determination contrary to that presumption.
Neither the failure of the Company (including by the Disinterested Directors or
Independent Counsel) to have made a determination prior to the commencement of
any action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Company (including by the Disinterested Directors
or Independent Counsel) that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.

 

 10 

 

 

(b)          If the person, persons or entity empowered or selected under
Article XII of this Agreement to determine whether Indemnitee is entitled to
indemnification shall not have made a determination within thirty (30) days
after receipt by the Company of the request therefor, the requisite
determination of entitlement to indemnification shall, to the fullest extent
permitted by law, be deemed to have been made and Indemnitee shall be entitled
to such indemnification, absent (i) a misstatement by Indemnitee of a material
fact, or an omission of a material fact necessary to make Indemnitee’s statement
not materially misleading, in connection with the request for indemnification,
or (ii) a final judicial determination that any or all such indemnification is
expressly prohibited under applicable law; provided, however, that such thirty
(30)-day period may be extended for a reasonable time, not to exceed an
additional fifteen (15) days, if the person, persons or entity making the
determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto.

 

(c)          The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that Indemnitee’s
conduct was unlawful.

 

(d)          For purposes of any determination of good faith, Indemnitee shall
be deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Enterprise, including financial statements,
or on information supplied to Indemnitee by the directors, managers, or officers
of the Enterprise in the course of their duties, or on the advice of legal
counsel for the Enterprise, its Board, any committee of the Board or any
director, trustee, general partner, manager or managing member, or on
information or records given or reports made to the Enterprise, its Board, any
committee of the Board or any director, trustee, general partner, manager or
managing member, by an independent certified public accountant or by an
appraiser or other expert selected by the Enterprise, its Board, any committee
of the Board or any director, trustee, general partner, manager or managing
member. The provisions of this Article XIII(d) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which Indemnitee may
be deemed or found to have met the applicable standard of conduct set forth in
this Agreement.

 

(e)          The knowledge and/or actions, or failure to act, of any other
director, officer, trustee, partner, manager, managing member, fiduciary, agent
or employee of the Enterprise shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement.

 

 11 

 

 

Article XIV.
Remedies of Indemnitee

 

(a)          In the event that (i) a determination is made pursuant to
Article XII of this Agreement that Indemnitee is not entitled to indemnification
under this Agreement, (ii) advancement of Expenses, to the fullest extent
permitted by applicable law, is not timely made pursuant to Article X of this
Agreement, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Article XII(a) of this Agreement within thirty (30) days
after receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Articles V, VI, VII or the last sentence
of Article XII(a) of this Agreement within ten (10) days after receipt by the
Company of a written request therefor, (v) a contribution payment is not made in
a timely manner pursuant to Article VIII of this Agreement, (vi) payment of
indemnification pursuant to Article III or IV of this Agreement is not made
within ten (10) days after a determination has been made that Indemnitee is
entitled to indemnification, or (vii) payment to Indemnitee pursuant to any hold
harmless or exoneration rights under this Agreement or otherwise is not made in
accordance with this Agreement, Indemnitee shall be entitled to an adjudication
by the Delaware Court to such indemnification, hold harmless, exoneration,
contribution or advancement rights. Alternatively, Indemnitee, at Indemnitee’s
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association. Except as set forth herein, the provisions of Delaware law (without
regard to its conflict of laws rules) shall apply to any such arbitration. The
Company shall not oppose Indemnitee’s right to seek any such adjudication or
award in arbitration.

 

(b)          In the event that a determination shall have been made pursuant to
Article XII(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Article XIV shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination.

 

(c)          In any judicial proceeding or arbitration commenced pursuant to
this Article XIV, Indemnitee shall be presumed to be entitled to be indemnified,
held harmless, exonerated and to receive advancement of Expenses under this
Agreement and the Company shall have the burden of proving Indemnitee is not
entitled to be indemnified, held harmless, exonerated and to receive advancement
of Expenses, as the case may be, and the Company may not refer to or introduce
into evidence any determination pursuant to Article XII(a) of this Agreement
adverse to Indemnitee for any purpose. If Indemnitee commences a judicial
proceeding or arbitration pursuant to this Article XIV, Indemnitee shall not be
required to reimburse the Company for any advances pursuant to Article X until a
final determination is made with respect to Indemnitee’s entitlement to
indemnification (as to which all rights of appeal have been exhausted or
lapsed).

 

(d)          If a determination shall have been made pursuant to Article XII(a)
of this Agreement that Indemnitee is entitled to indemnification, the Company
shall be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Article XIV, absent (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.

 

(e)          The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Article XIV that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.

 

 12 

 

 

(f)          The Company shall indemnify and hold harmless Indemnitee to the
fullest extent permitted by law against all Expenses and, if requested by
Indemnitee, shall (within ten (10) days after the Company’s receipt of such
written request) pay to Indemnitee, to the fullest extent permitted by
applicable law, such Expenses which are incurred by Indemnitee in connection
with any judicial proceeding or arbitration brought by Indemnitee: (i) to
enforce his or her rights under, or to recover damages for breach of, this
Agreement or any other indemnification, hold harmless, exoneration, advancement
or contribution agreement or provision of the Charter or the Bylaws now or
hereafter in effect; or (ii) for recovery or advances under any insurance policy
maintained by any person for the benefit of Indemnitee, regardless of the
outcome and whether Indemnitee ultimately is determined to be entitled to such
indemnification, hold harmless or exoneration right, advancement, contribution
or insurance recovery, as the case may be (unless such judicial proceeding or
arbitration was not brought by Indemnitee in good faith).

 

(g)          Interest shall be paid by the Company to Indemnitee at the legal
rate under Delaware law for amounts which the Company indemnifies, holds
harmless or exonerates, or advances, or is obliged to indemnify, hold harmless
or exonerate or advance for the period commencing with the date on which
Indemnitee requests indemnification, to be held harmless, exonerated,
contribution, reimbursement or advancement of any Expenses and ending with the
date on which such payment is made to Indemnitee by the Company.

 

Article XV.
Security

 

Notwithstanding anything herein to the contrary, except for Article XXVII, to
the extent requested by Indemnitee and approved by the Board, the Company may at
any time and from time to time provide security to Indemnitee for the Company’s
obligations hereunder through an irrevocable bank line of credit, funded trust
or other collateral. Any such security, once provided to Indemnitee, may not be
revoked or released without the prior written consent of Indemnitee.

 

Article XVI.
Non-Exclusivity; Survival of Rights; Insurance; Subrogation

 

(a)          The rights of Indemnitee as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Charter, the Bylaws, any agreement, a vote of
stockholders or a resolution of directors, or otherwise. No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any
Proceeding (regardless of when such Proceeding is first threatened, commenced or
completed) or claim, issue or matter therein arising out of, or related to, any
action taken or omitted by such Indemnitee in Indemnitee’s Corporate Status
prior to such amendment, alteration or repeal. To the extent that a change in
applicable law, whether by statute or judicial decision, permits greater
indemnification, hold harmless or exoneration rights or advancement of Expenses
than would be afforded currently under the Charter, the Bylaws or this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

 

 13 

 

 

(b)          The DGCL, the Charter and the Bylaws permit the Company to purchase
and maintain insurance or furnish similar protection or make other arrangements
including, but not limited to, providing a trust fund, letter of credit, or
surety bond (“Indemnification Arrangements”) on behalf of Indemnitee against any
liability asserted against Indemnitee or incurred by or on behalf of Indemnitee
or in such capacity as a director, officer, employee or agent of the Company, or
arising out of Indemnitee’s status as such, whether or not the Company would
have the power to indemnify Indemnitee against such liability under the
provisions of this Agreement or under the DGCL, as it may then be in effect. The
purchase, establishment, and maintenance of any such Indemnification Arrangement
shall not in any way limit or affect the rights and obligations of the Company
or of Indemnitee under this Agreement except as expressly provided herein, and
the execution and delivery of this Agreement by the Company and Indemnitee shall
not in any way limit or affect the rights and obligations of the Company or the
other party or parties thereto under any such Indemnification Arrangement.

 

(c)          To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, trustees,
partners, managers, managing members, fiduciaries, employees, or agents of the
Company or of any other Enterprise which such person serves at the request of
the Company, Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, trustee, partner, managers, managing
member, fiduciary, employee or agent under such policy or policies. If, at the
time the Company receives notice from any source of a Proceeding as to which
Indemnitee is a party or a participant (as a witness, deponent or otherwise),
the Company has director and officer liability insurance in effect, the Company
shall give prompt notice of such Proceeding to the insurers in accordance with
the procedures set forth in the respective policies. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such policies.

 

(d)          In the event of any payment under this Agreement, the Company, to
the fullest extent permitted by law, shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee, who shall execute all
papers required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights.

 

(e)          The Company’s obligation to indemnify, hold harmless, exonerate or
advance Expenses hereunder to Indemnitee who is or was serving at the request of
the Company as a director, officer, trustee, partner, manager, managing member,
fiduciary, employee or agent of any other Enterprise shall be reduced by any
amount Indemnitee has actually received as indemnification, hold harmless or
exoneration payments or advancement of expenses from such Enterprise.
Notwithstanding any other provision of this Agreement to the contrary except for
Article XXVII, (i) Indemnitee shall have no obligation to reduce, offset,
allocate, pursue or apportion any indemnification, hold harmless, exoneration,
advancement, contribution or insurance coverage among multiple parties
possessing such duties to Indemnitee prior to the Company’s satisfaction and
performance of all its obligations under this Agreement, and (ii) the Company
shall perform fully its obligations under this Agreement without regard to
whether Indemnitee holds, may pursue or has pursued any indemnification,
advancement, hold harmless, exoneration, contribution or insurance coverage
rights against any person or entity other than the Company.

 

 14 

 

 

Article XVII.
Duration of Agreement

 

All agreements and obligations of the Company contained herein shall continue
during the period Indemnitee serves as a director or officer of the Company or
as a director, officer, trustee, partner, manager, managing member, fiduciary,
employee or agent of any other corporation, partnership, joint venture, trust,
employee benefit plan or other Enterprise which Indemnitee serves at the request
of the Company and shall continue thereafter so long as Indemnitee shall be
subject to any possible Proceeding (including any rights of appeal thereto and
any Proceeding commenced by Indemnitee pursuant to Article XIV of this
Agreement) by reason of Indemnitee’s Corporate Status, whether or not Indemnitee
is acting in any such capacity at the time any liability or expense is incurred
for which indemnification or advancement can be provided under this Agreement.

 

Article XVIII.
Severability

 

If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever: (a) the validity, legality
and enforceability of the remaining provisions of this Agreement (including,
without limitation, each portion of any Article, paragraph or sentence of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Article, paragraph or sentence of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall be construed so as to
give effect to the intent manifested thereby.

 

Article XIX.
Enforcement and Binding Effect

 

(a)          The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as a director, officer or key employee of the
Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving as a director, officer or key employee of the Company.

 

(b)          Without limiting any of the rights of Indemnitee under the Charter
or Bylaws of the Company as they may be amended from time to time, this
Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

 

(c)          The indemnification, hold harmless, exoneration and advancement of
expenses rights provided by or granted pursuant to this Agreement shall be
binding upon and be enforceable by the parties hereto and their respective
successors and assigns (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company), shall continue as to an Indemnitee who has ceased
to be a director, officer, employee or agent of the Company or a director,
officer, trustee, general partner, manager, managing member, fiduciary, employee
or agent of any other Enterprise at the Company’s request, and shall inure to
the benefit of Indemnitee and Indemnitee’s spouse, assigns, heirs, devisees,
executors and administrators and other legal representatives.

 

 15 

 

 

(d)          The Company shall require and cause any successor (whether direct
or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.

 

(e)          The Company and Indemnitee agree herein that a monetary remedy for
breach of this Agreement, at some later date, may be inadequate, impracticable
and difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may, to
the fullest extent permitted by law, enforce this Agreement by seeking, among
other things, injunctive relief and/or specific performance hereof, without any
necessity of showing actual damage or irreparable harm and that by seeking
injunctive relief and/or specific performance, Indemnitee shall not be precluded
from seeking or obtaining any other relief to which Indemnitee may be entitled.
The Company and Indemnitee further agree that Indemnitee shall, to the fullest
extent permitted by law, be entitled to such specific performance and injunctive
relief, including temporary restraining orders, preliminary injunctions and
permanent injunctions, without the necessity of posting bonds or other
undertaking in connection therewith. The Company acknowledges that in the
absence of a waiver, a bond or undertaking may be required of Indemnitee by a
court of competent jurisdiction. The Company hereby waives any such requirement
of such a bond or undertaking to the fullest extent permitted by law.

 

Article XX.
Modification and Waiver

 

No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by the Company and Indemnitee. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions of this Agreement nor shall any waiver constitute a
continuing waiver.

 

Article XXI.
Notices

 

All notices, requests, demands and other communications under this Agreement
shall be in writing and shall be deemed to have been duly given (i) if delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

(a)          If to Indemnitee, at the address indicated on the signature page of
this Agreement, or such other address as Indemnitee shall provide in writing to
the Company.

 

 16 

 

 

(b)If to the Company, to:

 

RMG Acquisition Corp.
50 West Street, Suite 40 C
New York, NY 10006
Attention: Robert S. Mancini

 

With a copy, which shall not constitute notice, to:

 

Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, Texas 77002
Attn: Ryan J. Maierson

          Debbie P. Yee
Fax No.: (713) 546-5401

 

or to any other address as may have been furnished to Indemnitee in writing by
the Company.

 

Article XXII.
Applicable Law and Consent to Jurisdiction

 

This Agreement and the legal relations among the parties shall be governed by,
and construed and enforced in accordance with, the laws of the State of
Delaware, without regard to its conflict of laws rules. Except with respect to
any arbitration commenced by Indemnitee pursuant to Article XIV(a) of this
Agreement, to the fullest extent permitted by law, the Company and Indemnitee
hereby irrevocably and unconditionally: (a) agree that any action or proceeding
arising out of or in connection with this Agreement shall be brought only in the
Delaware Court and not in any other state or federal court in the United States
of America or any court in any other country; (b) consent to submit to the
exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement; (c) waive any
objection to the laying of venue of any such action or proceeding in the
Delaware Court; and (d) waive, and agree not to plead or to make, any claim that
any such action or proceeding brought in the Delaware Court has been brought in
an improper or inconvenient forum, or is subject (in whole or in part) to a jury
trial. To the fullest extent permitted by law, the parties hereby agree that the
mailing of process and other papers in connection with any such action or
proceeding in the manner provided by Article XXI or in such other manner as may
be permitted by law, shall be valid and sufficient service thereof.

 

Article XXIII.
Identical Counterparts

 

This Agreement may be executed in one or more counterparts, each of which shall
for all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement. Only one such counterpart signed by the
party against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement.

 

 17 

 

 

 

Article XXIV.
Miscellaneous

 

Use of the masculine pronoun shall be deemed to include usage of the feminine
pronoun where appropriate. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

Article XXV.
Period of Limitations

 

No legal action shall be brought and no cause of action shall be asserted by or
in the right of the Company against Indemnitee, Indemnitee’s spouse, heirs,
executors or personal or legal representatives after the expiration of two (2)
years from the date of accrual of such cause of action, and any claim or cause
of action of the Company shall be extinguished and deemed released unless
asserted by the timely filing of a legal action within such two (2)-year period;
provided, however, that if any shorter period of limitations is otherwise
applicable to any such cause of action such shorter period shall govern.

 

Article XXVI.
Additional Acts

 

If for the validation of any of the provisions in this Agreement any act,
resolution, approval or other procedure is required to the fullest extent
permitted by law, the Company undertakes to cause such act, resolution, approval
or other procedure to be affected or adopted in a manner that will enable the
Company to fulfill its obligations under this Agreement.

 

Article XXVII.
Waiver of Claims to Trust Account

 

Indemnitee hereby agrees that it does not have any right, title, interest or
claim of any kind (each, a “Claim”) in or to any monies in the trust account
established in connection with the Company’s initial public offering for the
benefit of the Company and holders of shares issued in such offering, and hereby
waives any Claim it may have in the future as a result of, or arising out of,
any services provided to the Company and will not seek recourse against such
trust account for any reason whatsoever.

 

Article XXVIII.

Article XXIX.Maintenance of Insurance

 

The Company shall use commercially reasonable efforts to obtain and maintain in
effect during the entire period for which the Company is obligated to indemnify
the Indemnitee under this Agreement, one or more policies of insurance with
reputable insurance companies to provide the officers and directors of the
Company with coverage for losses from wrongful acts and omissions and to ensure
the Company’s performance of its indemnification obligations under this
Agreement. The Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director or officer under such policy or policies. In all
such insurance policies, the Indemnitee shall be named as an insured in such a
manner as to provide the Indemnitee with the same rights and benefits as are
accorded to the most favorably insured of the Company’s directors and officers.

 

[Signature Page Follows] 

 

 18 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Indemnity Agreement to
be signed as of the day and year first above written.

 

  RMG ACQUISITION CORP.         By: /s/ Robert S. Mancini   Name: Robert S.
Mancini   Title: Chief Executive Officer

 

[Signature page to Indemnity Agreement]

 

 

 

 

  INDEMNITEE:         By: /s/ Robert S. Mancini   Name: Robert S. Mancini  
Address:  

 

[Signature page to Indemnity Agreement]

 

 

 